The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/187356, interpreted by the US equivalent Bruggeman et al., in view of Jones et al.
	Bruggeman et al. teach a method for the production of moisture curable silicone composition in which the silicone product is filled into a plastic cartridge.  See para. 144 and on.  This meets the hollow cylindrical container.  In the cartridge is a plunger and a layer of lubricant is provided between the inner side of the cartridge and the plunger. Particularly see paragraph 151 which teaches that the lubricant is a silicone oil, particularly a polydimethylsiloxane that is non-reactive (i.e. will have trimethylsilyl terminal groups).  This meets the structure of claims 10 to 12 but differs from that claim-ed in that it does not specify the viscosity.
	Jones et al. teach a syringe (or cartridge) that includes a plunger having an out-side sliding surface that is lubricated with a silicone oil.  See paragraphs 85 to 87 and 98.  This teaches a preferred viscosity range of from 10,000 to 15,000, most preferably 12,500 cSt.  
	As such one having ordinary skill in the art would have been motivated to look to other cartridges that include a silicone lubricant when selecting a lubricant for the cartridge in Bruggeman et al. This would have led them to select a polydimethylsiloxane as found in Ito et al. or Jones et al. such that the skilled artisan would have found the selection of a silicone oil with a viscosity of, for instance, 12,500 cSt. obvious.  In this manner the instant claims are rendered obvious.
	As noted above the silicones in Jones et al. meet the requirement of claims 10 to 12. 
	For claim 14 note that Bruggeman et al. teach applying the lubricant to the surface of the plunger in paragraph 151 (… the lubricant is dripped only the plunger).  
	For claim 15 note that Bruggeman et al. teach filling the container with a silicone composition.
	For claim 13 note that adjusting the amount of silicone, in an effort to optimize the lubricating properties without having a deleterious effect on the plunger force or the feel of the container, would have been well within the skill of the ordinary artisan such that one would have found an amount within the claimed range to have been within routine experimentation.  
	For claims 16 and 17, note that the silicone oil lubricant in paragraph 11 of Bruggeman et al. is the only component required in this lubricant.

Applicants’ traversal has been considered but is not deemed persuasive.
	Applicants first state that the syringes in Jones are glass syringes; however, paragraph 88 in Jones et al. teaches that the wall of the vessel (i.e. the syringe inner wall) can be made or a polymer such as a polyolefin, a polyester or a polycarbonate. In other words the syringe does not need to be a glass syringe but can just as likely be a plastic syringe.  Note that a plastic syringe is disclosed by Bruggeman et al.
	Applicants then state that the field of endeavor in Jones et al. is far different than that of applicants. The Examiner does not agree.  Note that both Jones et al. and the instant application are concerned with the lubricity of the plunger.  See paragraph 87 and 98 in Jones et al. and note that page 10, line 29, of the specification refers to lubricity.  
	Applicants argue that medical syringes are orders of magnitude smaller than caulk cartridges but there are no dimensions claimed, nor does this appear to have an effect on the ability of a silicone oil of a certain viscosity to act as a lubricant.  
	Applicants state that they syringes and cartridges are made of different materials but, as noted supra, this is not accurate.
	The fact is, the only difference between Bruggeman et al. and that claimed is the lack of a specific teaching of a viscosity for the silicone oil therein.  Applicants have not established any criticality for this selection, which is rendered obvious by the teachings in Jones et al. which disclose a useful viscosity range for silicone oils used in lubricating syringes in vessels/cartridges.  
	In view of the above, the claims remain obvious over the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
8/3/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765